DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 6/15/2022.

The application has been amended as follows: 
Claim 8, line 1: amend “claim 1, wherein” to “claim 1, wherein the off-gas is guided through an inclined off gas duct part downstream of the smelting vessel and the smelt cyclone, and wherein”
Claim 16, line 1: amend “claim 1, wherein” to “claim 1, wherein the off-gas is guided through an inclined off gas duct part downstream of the smelting vessel and the smelt cyclone, and wherein”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Bernard et al. (US 5,567,225) (hereinafter “Bernard”) and Dry et al. (US 6440195 B1) (hereinafter “Dry”).

Bernard teaches a method of making pig iron by an in-bath direct reduction, in which zinc is recovered from a dust containing zinc (Bernard, Column 1, lines 5-7). The method of Bernard also teaches an apparatus having a metallurgical vessel which has a melting cyclone above it in which iron-oxide containing material is fed into the melting cyclone (Bernard, Figure 1 and Column 1, lines 63-65). Further, Bernard teaches that the hot gas is discharged from the melting cyclone as waste gas through an opening (9) (Bernard, Figure 1 and Column 3, lines 9-10).
Bernard also teaches dust containing zinc as well as iron compounds are introduced via feed (2) to the melting cyclone (1), oxygen is supplied through openings (8) to the melting cyclone (Bernard, Figure 1, Column 2, lines 60-62, and Column 3, lines 6-7). Further Bernard teaches that oxygen is supplied by means of a lance (5) and fuel, such as coal, is supplied through an opening (6) to the metallurgical vessel (Bernard, Figure 1 and Column 2, lines 62-67).
However, Bernard does not disclose or suggest, wherein the off-gas is passed through a cooling tower followed by a cold dust cyclone, wherein the off-gas is passed through a high temperature dust cyclone, or wherein the off-gas is used to drive a steam driven electric generator as presently claimed.

Dry teaches a process and an apparatus for producing metals and metal alloys in which the apparatus for producing molten metal and off-gas from a metalliferous feed material is based on a combination of a pre-reduction/melting means, i.e., smelt cyclone mounted on the smelting vessel and in connection with the inside of the smelting vessel, and a reduction means, i.e., a smelting vessel for smelting a metalliferous feed material (Dry, Column 1, lines 10-21, Column 2, lines 50-54, Column 5, lines 53-54, and Figure 2). Dry also teaches an off-gas duct discharges from the cyclone converter via a duct which is at an incline (Dry, Column 5, lines 53-54 and Figure 2).
Dry further teaches that iron ore, i.e., metalliferous feed material, is preheated prior to supplying to the cyclone converter where the iron ore is mixed with a fuel gas, which is quenched off-gas, i.e., carrier gas, and then injected into the cyclone converter (Dry, Column 4, lines 35-39 and Column 5, lines 59-67). Dry also teaches that oxygen is injected into the cyclone converter and then solid carbonaceous material, i.e., coal, with a carrier gas is injected into the reduction vessel followed by injecting oxygen into the reduction vessel (Dry, Column 1, lines 41-51, Column 4, lines 63-64, Column 5, lines 47-48, and Figure 2). Moreover, Dry teaches that a slag forming agent, i.e., flux, can optionally be injected with carrier gas into the reduction vessel (Dry, Column 4, lines 60-64).

However, Dry does not disclose or suggest, the recovery of zinc from zinc containing materials or wherein the zinc containing materials are injected into the smelt cyclone and/or into the smelting vessel, wherein the off-gas is passed through a cooling tower followed by a cold dust cyclone, wherein the off-gas is passed through a high temperature dust cyclone, or wherein the off-gas is used to drive a steam driven electric generator as presently claimed.

Therefore, it is clear that Bernard and Dry, either alone or in combination, do not disclose or suggest the present invention. 

In light of the above, claims 1-24 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738